Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed 26 April 2022.
Claims 1, 4-9, 11-18 have been amended and are hereby entered.
Claim 19 has been added.
Claims 3 and 10 have been canceled.
Claims 1, 4-9, 11-19 are currently pending and have been examined. 
This action is made FINAL.
The Examiner or Record is no longer Tischi Panicker.  The Examiner of Record is now Jennifer M. Anda. 
Response to Arguments
Claim Rejections - 35 USC § 101

Claims 1-18 were rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Applicant's arguments filed 26 April 2022 have been fully considered but they are not persuasive.

The Applicant argues 
Applicant submits that the Office has focused only on the aspects of the claims which involve mathematical calculations, and has not assessed what the claims are directed to as a whole. Simply because a claim may happen to involve a mathematical concept, it does not automatically follow that the claim is directed to a mathematical concept - particularly where the claim contains other language demonstrating that significantly more is, in fact, being claimed.
 The examiner disagrees and notes that every element of the claim has been considered as well as what the claims are directed to as a whole.  As noted by Applicant’s independent claim 1 is specifically directed to a method of adjusting data for use with a terrain avoidance and warning system onboard an aircraft, wherein certain computations are used to generate an adjusted elevation value which is then used to predict a future trajectory and determine if the trajectory will intercept with the terrain in the future.  Applicant further states “Thus, mathematical calculations are leveraged in the context of the terrain avoidance and warning system, which utilizes the calculated elevation value as needed.”  The examiner notes that every step includes a mathematical concept including the adjusting, generating, and determining.  Further the examiner notes utilizing “the calculated elevation value as needed” could simply be storing elevation value (mere data gathering) or using the calculated elevation value for further calculations either of which does not integrate the idea into a practical application.  
The Applicant further argues that the claims are directed to a method and system of adjusting terrain elevation data for a terrain avoidance and warning system onboard an aircraft and that:
Such an onboard system is a very practical, useful, common, real-world avionics system that increases flight safety during operation of the host aircraft. The claims specify that local terrain data is loaded in computer memory onboard the aircraft, which further indicates the practical nature of the claimed method. Moreover, the claims explicitly recite that the adjusted elevation value is supplied to the terrain avoidance and warning system, which is operated to predict the future trajectory of the aircraft and to check if that future trajectory will intercept with terrain in the future. Again, the explicit language of the independent claims is clearly and unambiguously directed to a practical application that relates to the functionality of an onboard aircraft avionics system. 

This argument is not persuasive. The Supreme Court and Federal Circuit have identified a number of considerations as relevant to the evaluation of whether the claimed additional elements demonstrate that a claim is directed to patent-eligible subject matter. The courts have identified limitations that did not integrate a judicial exception into a practical application including merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). 
The “a processor” “system” and data source loaded on “memory”, are all part of a generic computer (see published application at [0040], [0105-0106]) that is simply employed as a tool to perform the abstract idea (See MPEP 2106.05(f)). 
As noted in the rejection the limitations do not amount to more than a recitation of the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, do not meaningfully limit the claim in an eligibility rejection.  For example, the examiner notes that every step includes a mathematical concept including the adjusting, generating, and determining.  Further the examiner notes utilizing “the calculated elevation value as needed”, as argued by the Applicant, could simply be storing elevation value (mere data gathering) or using the calculated elevation value for further calculations.  The Applicant has not provided any further arguments that the idea is integrated into a practical application

Further the examiner notes that the claims do not recite using the determination to control the aircraft or otherwise improve the flight of the aircraft. Accordingly, the recited method and system do not improve the technical field. See MPEP 2106.05(a).
Claim Rejections - 35 USC § 112(b)
Claims 1-18 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  Applicant has amended some of the claims to overcome the rejections, however, some of the arguments were not persuasive.
Specifically, claim 1 has been amended to clarify that the "local terrain data" is loaded in computer memory onboard the aircraft. Thus, "local" refers to locally stored data onboard the aircraft. Accordingly, this 112(b) rejection has been withdrawn.  
Claim 1 was also rejected under 112(b) for the recitation of "computing plane equations based on a predetermined standard model adapted to geometrically confirm to the aircraft runway" because it was unclear to the Examiner as to what is the standard model and its metes and bounds and which geometrical elements of the aircraft runway are being utilized for adaption or transforming the “standard model” Claim 1 has been amended to recite, inter alia:
“..computing plane equations, based on a predetermined standard runway model that is adapted to geometrically conform to the aircraft runway, yielding a second elevation value for the query location, wherein the predetermined standard runway model defines planes for a base end ramp, a proximal end ramp, and a runway therebetween, and wherein the plane equations are computed for the base end ramp, the proximal end ramp, and the runway…”

Applicant argues that the standard runway model is shown at FIG. 7 of the application, and the manner in which the standard runway model is used to compute the plane equations is described with reference to FIGS. 6-9.  However, the Examiner notes that the term “standard runway model” is nowhere found in the application and the description regarding Figure 7 does not further define the “standard runway model”, but rather indicates that Figure 7 illustrates the rotation and translation process whereby the standard runway 100 is transformed into the actual runway 102 through a series of rotations and translations illustrated at (1)-(4). It remains unclear to the Examiner what constitutes the “standard runway model” and the associated metes and bounds of the “standard runway model”. 
Further, the Applicant further explains that “FIG. 8 is a top view that depicts the planes corresponding to four ramps and the runway. In FIG. 8, Ramp R1 is a plane that represents the base end ramp, and Ramp R3 is another plane that represents the proximal/reciprocal end ramp. These planar ramps are upwardly sloped relative to the plane defined by the runway - the side view of FIG. 6 shows the base end ramp and the reciprocal/proximal end ramp upwardly sloped from the ends of the runway.” 
Again, the Examiner notes that the term “base end ramp” is nowhere found in the application other than the claims.  Further, the description does not provide any discussion of how the standard runway model is adapted to geometrically conform to the aircraft runway, including which geometrical elements of the aircraft runway are being utilized for adaption or transformation and thus, ultimately what the standard runway model describes.  
Finally, the Examiner rejected claims 3, 5-9 and 14-19 for being indefinite regarding the use of the terms “base end ramp plane” “proximal end ramp plane” and “reciprocal end ramp plane”.  Applicant has now amended independent claims 1 and 19 to recite “base end ramp” “proximal end ramp” and “reciprocal end ramp”.  However, again these terms are not defined or found in the specification or claims.  The Applicant has not specifically addressed this rejection, except tangentially in response to the 112 rejection with respect to claim 1 and addressed above.  It remains unclear to the Examiner the metes and bound of these terms.  The examiner requests that Applicant provide further definition of these ramps and point to the corresponding reference numerals for further clarity.  
Claim Rejections - 35 USC § 112(d)
Claims 17-18 were rejected under 35 U.S.C. 112(d) for being in improper dependent form.  Applicant has amended the claims to overcome the rejection.  Accordingly, the rejection of claims 17-18 under 35 U.S.C. 112(d) has been withdrawn.   
Claim Rejections - 35 USC § 103

Claims 1-18 were rejected under 35 U.S.C. 103 over various combinations of Johnson, Nichols, Lovering and Watts.
Applicant's arguments filed 26 April 2022 have been fully considered but they are not persuasive.
Applicant argues that Johnson does not disclose or contemplate the claimed methodology stating that the equation cited in the Office action are unrelated to the claimed methodology, which generates an adjusted elevation value for use with the TAWS. The examiner disagrees.  While the Examiner acknowledges in some embodiments Johnson teaches that the cut-off value may be ignored, Johnson also teaches that ignoring the cut-off altitude may be problematic in paragraph 175. 
However, the use of a cut-off altitude during certain conditions, such as an approach to an airport on a bluff (i.e. Paine Field) at a relatively low altitude or even at an altitude below the airport altitude, may compromise system performance. More particularly, during such conditions, the use of a cut-off altitude may prevent a terrain warning from being generated because the threatening terrain may be below the cut-off altitude.

To remedy this situation, Johnson teaches a method of selectively adjusting the elevation to be the lower of the NRCA and CARA (see at least Johnson paragraph 175).  As noted in the rejection below, Johnson teaches obtaining local terrain data in paragraph 0075, 0076, 0078 and 0079 which provides for the obtaining data along the approach path and final approach slope, obtaining terrain data, such as NCRA (nearest runway cutoff value) which is the fixed cut-off altitude relative the nearest runway.  Further Johnson teaches determining the CARA cut-off altitude relative to aircraft, which is a function of the terrain floor and proportional to the distance to the runway, which implies a slope (or plane) which geometrically conforms to the entire runway as described in paragraph 9 and 111 and shown in Figure 6.  This corresponds with the Applicant’s claim limitations.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, and 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1-2, 4-9, and 11-19:
Step 1: Claim 1 is directed towards a method of adjusting at least one of a vertical resolution and vertical accuracy of terrain elevation data.  Claim 19 is directed to a system for adjusting at least one of vertical resolution and vertical accuracy of terrain elevation data.
Step 2A, prong 1: Claim 19 recites “computing plane equations, based on a predetermined standard runway model that is adapted to geometrically conform to the aircraft runway, yielding a second elevation value for the query location, wherein the predetermined standard runway model defines planes for a base end ramp, a proximal end ramp, and a runway therebetween, and wherein the plane equations are computed for the base end ramp, the proximal end ramp, and the runway; selectively using the first and second elevation values to generate an adjusted elevation value” and “wherein the terrain avoidance and warning system is operated to use the adjusted elevation value to predict a future trajectory of the aircraft and to check if the future trajectory will intercept with terrain in the future.”  
The computing limitation, the selectively using the first and second elevation values to generate an adjusted elevation value, and using the adjusted elevation value to predict the future trajectory of the aircraft and check if the future trajectory intercepts with the terrain, as drafted, is a process that, under its broadest reasonable interpretation, covers an unpatentable abstract idea because it essentially describes a mathematical concept through a series of mathematical relationships and mathematical equations. That is, other than reciting “A system for adjusting at least one of vertical resolution and vertical accuracy of terrain elevation data for an aircraft traveling along an approach ramp towards an aircraft runway”, “a terrain avoidance and warning system onboard the aircraft”, “a data source”, “a processor” and a series of data gathering and data output steps that collect a necessary input to evaluate the set of equations, or display the data, nothing in the claim element precludes the step from practically being distinguishable from the abstract idea. 
The examiner notes that the limitations, as drafted, is a system (or process) that, under its broadest reasonable interpretation, covers an abstract idea but for the recitation of generic computer components and data gathering and output. For example, but for the “processor programmed to” language, and “a system for adjusting at least one of vertical resolution and vertical accuracy of terrain elevation data near an aircraft runway, comprising: a data source supplying a processor with local terrain data yielding a first elevation value for a query location”, “receive local terrain data supplied by the data source”  and “supply the adjusted elevation value to the terrain avoidance and warning system” language in the context of this claim encompasses a mathematical concept expressing mathematical relationships and mathematical equations which is an abstract idea. The claim limitations do not recite elements that integrates it into a practical application and the claim when viewed as a whole does not integrate into a practical application and the eligibility of the claim when viewed as a whole is not self-evident. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships and mathematical equations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (judicial exception).
Step 2A, prong 2: This abstract idea (judicial exception) is not integrated into a practical application. The claim limitations do not recite ‘additional’ elements that integrates the recited abstract idea (judicial exception) into a practical application and the claim when viewed as a whole does not integrate into a practical application and the eligibility of the claim when viewed as a whole is not self-evident. 
As noted above, claim 19 recites the additional elements of “processor programmed to” language, and “a system for adjusting at least one of vertical resolution and vertical accuracy of terrain elevation data near an aircraft runway, comprising: “ a data source comprising local terrain data, which is loaded in computer memory onboard the aircraft, yielding a first elevation value for a query location corresponding to a location of the aircraft at a future time”, “receive local terrain data supplied by the data source”  and “supply the adjusted elevation value to the terrain avoidance and warning system”. 
The additional element of “receive local terrain data supplied by the data source” “supply the adjusted elevation value to the terrain avoidance and warning system” and “a data source comprising local terrain data, which is loaded in computer memory onboard the aircraft, yielding a first elevation value for a query location corresponding to a location of the aircraft at a future time” is extra solution activity and amount to necessary data gathering or outputting wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05 (g).
Claim 19 also recites “processor programmed to”, “a system for adjusting at least one of vertical resolution and vertical accuracy of terrain elevation data near an aircraft runway, comprising: “a data source loaded in computer memory onboard the aircraft”.  The “a processor” “system” and data source loaded on “memory”, are all part of a generic computer (see published application at [0040], [0105-0106]) that is simply employed as a tool to perform the abstract idea (See MPEP 2106.05(f)). 
In particular, the generically recited computer elements such as the processor and the memory which stores instructions along with ‘an system for adjusting at least one of vertical resolution and vertical accuracy of terrain elevation data near an aircraft runway, comprising: a data source supplying a processor with local terrain data yielding a first elevation value for a query location’ to the preamble as recited in claim 19 do not add a meaningful limitation to the recited abstract idea because they do not indicate additional elements that integrate the judicial exception into a practical application and they are mere instructions to apply the judicial exception on a computation device. 
Based on the relevant considerations above, the Examiner finds that the additional elements do not integrate the abstract idea into a practical application. Hence, it is being interpreted as an abstract idea lacking a practical application. Hence, it is being interpreted as a claim reciting an abstract idea (judicial exception) and lacking the additional elements that integrate the abstract idea (judicial exception) into a practical application.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations such as the processor and the memory which stores instructions along with ‘a system for adjusting at least one of vertical resolution and vertical accuracy of terrain elevation data near an aircraft runway’ to the preamble as recited in claim 19 appending well-understood routine, conventional activities previously known to the industry that are specified at a high level of generality, to the judicial exception have not been found to found to qualify as “significantly more” (e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d))).  Further, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, do not meaningfully limit the claim in an eligibility rejection. For example, use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) See MPEP 2106.05(f).
Accordingly, the additional elements fail to provide insight as to how they improve the existing methodology or computational speed which results in an improvement to the existing technology; wherein the results are indicative without ambiguity or doubt an improvement to the existing technology. Also, the claim limitations “a data source supplying a processor with local terrain data yielding a first elevation value for a query location” is analogous to mere data gathering or ‘insignificant extra-solution activity’. Mere instructions to apply a judicial exception on a computer (generic computer component) using additional elements such as the ‘an system for adjusting at least one of vertical resolution and vertical accuracy of terrain elevation data near an aircraft runway’ to the preamble as recited in claim 19 cannot provide an inventive concept. Based on the relevant considerations above, the Examiner finds that the additional elements do not amount to significantly more than the abstract idea (judicial exception). Thus, when considering the combination of elements and the claimed invention as a whole, the claim is not patent eligible. Claim 1 describes a method which is performed by the system of claim 19. Hence, the same rationale as described above applies to claim 1.
Regarding claims 2-9 and 11-18:
Claims 2, 4-9 and 11-18 only recite limitations further defining the mathematical concept. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2, 4-9 and 11-18 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-9, and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation computing plane equations, based on a predetermined standard runway model that is adapted to geometrically conform to the aircraft runway, yielding a second elevation value for the query location, wherein the predetermined standard runway model defines planes for a base end ramp, a proximal end ramp, and a runway therebetween, and wherein the plane equations are computed for the base end ramp, the proximal end ramp, and the runway…”
It remains unclear to the Examiner what constitutes the “standard runway model” and the associated metes and bounds of the “standard runway model”. Further, the description does not provide any discussion of how the standard runway model is adapted to geometrically conform to the aircraft runway, include which geometrical elements of the aircraft runway are being utilized for adaption or transformation.  
Hence, the claim language is unclear and indefinite. For the purpose of further examination, the Examiner shall broadly interpret the claim language to utilize any geometric element of the aircraft runway or geometric model or combination thereof and any mathematical model with plane equations shall be utilized in adapting the mathematical model with plane equations to the geometrically conform to the geometric element or geometric model or combination thereof of the aircraft runway. Similar rationale applies to independent claim 19. 
Further, claims 1, 5-9 and 14-19 recites the terms “base end ramp” “proximal end ramp” and “reciprocal end ramp” and the Examiner finds that one of ordinary skill in the art would not be able to determine the metes and bounds of these terms to be unclear because it is undefined in the claim or the specification. Hence, the claim is unclear and indefinite. For the purpose of further examination, the Examiner shall interpret the terms “base end ramp” “proximal end ramp” and “reciprocal end ramp” as any variables with any orientation and any measure that is relative to an observer’s arbitrary choice of a frame of reference—which is in accordance with broadest reasonable interpretation. Hence, the claims are unclear and indefinite.
Claims 7 and 16 were amended to recite “standard reciprocal end ramp”.  It is not clear to the examiner what constitutes the standard reciprocal end ramp.  For example, it is not clear what makes the reciprocal end ramp standard.  The examiner notes that this term are nowhere found in the originally filed specification.   The associated metes and bounds of the “standard reciprocal end ramp” cannot be determined. Hence, the claims are unclear and indefinite. The Examiner will interpret the term to be the reciprocal end ramp, (i.e., the ramp on the other side of the runway from the end ramp) and as noted above the Examiner shall interpret the terms “base end ramp” “proximal end ramp” and “reciprocal end ramp” as any variables with any orientation and any measure that is relative to an observer’s arbitrary choice of a frame of reference—which is in accordance with broadest reasonable interpretation. 
Similarly, claims 7 and 16 were amended to recite “standard base end ramp” It is not clear to the examiner what constitutes the standard base end ramp.  For example, it is not clear what makes the base end ramp standard.  The examiner notes that this term are nowhere found in the originally filed specification except “standard base end ramp plane” can be found in the initially filed claims. However, no further description is given and the associated metes and bounds of the “standard reciprocal end ramp” cannot be determined. The Examiner will interpret the term to be the base end ramp, and as noted above, the Examiner shall interpret the terms “base end ramp” “proximal end ramp” and “reciprocal end ramp” as any variables with any orientation and any measure that is relative to an observer’s arbitrary choice of a frame of reference—which is in accordance with broadest reasonable interpretation. 
Claim 9 recites the limitation "the reciprocal end ramp" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 18 recites the limitation "the reciprocal end ramp" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4-9, and 11-18 depend from claim 1 and 19 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 1 and 19.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 and 13 recite “wherein the predetermined standard runway model is adapted to geometrically conform to the aircraft runway”.  Claims 4 and 13 depend from claims 1 and 19, respectively.  Claim 1 and 19 also recite “wherein the predetermined standard runway model is adapted to geometrically conform to the aircraft runway”.  Thus, claism 4 and 13 do not further limit claims 1 and 19, respectively. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 11-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US Patent Publication No. 2001/0056316 A1; hereinafter Johnson) in view of Nichols et al (US Patent Publication No. US 20100211237 A1; hereinafter Nichols).
Regarding claim 1, Johnson teaches:
A method of adjusting at least one of vertical resolution and vertical accuracy of terrain elevation data for a terrain avoidance and warning system onboard an aircraft traveling along an approach ramp towards an aircraft runway, comprising: obtaining local terrain data, which is loaded in computer memory onboard the aircraft, yielding a first elevation value for a query location corresponding to a location of the aircraft at a future time (See at least Johnson: Paragraph 0174- 0176 provides for adjustment of vertical resolution and vertical accuracy near an aircraft runway for terrain advisory and terrain warning system onboard an aircraft traveling along an approach ramp towards an aircraft runway ; Paragraph 0075, 0076, 0078 and 0079 provides for the obtaining data along the approach path and final approach slope, obtaining terrain data, such as NCRA (nearest runway cutoff value) which is the fixed cut-off altitude relative the nearest runway,  paragraph 177, the terrain data is loaded on computer memory of TAS 20 which is part of the aircraft and thus onboard the aircraft, see also paragraph 188 for onboard); 
computing plane equations, based on a predetermined standard runway model that is adapted to geometrically conform to the aircraft runway, yielding a second elevation value for the query location (see at least Johnson: 178 CARA (cut-off altitude relative to aircraft, which is a function of the terrain floor and proportional to the distance to the runway, which implies a slope (or plane) which geometrically conforms to the entire runway as described in paragraph 9 and 111 and shown in Figure 6.   Further, Paragraphs 76 and 77 provide for runway length, heading, elevation etc.; Equations 1-26 provide for plane equations that are adapted to a geometric model (including latitude and longitude); Figure 22 and equations 20-24 provide for altitude (elevation value) computation; Absolute Cut-Off Altitude (ACOA), Cut-Off Altitude Relative to Aircraft (CARA) and Nearest Run-Way Cutoff Altitude (NCRA) are various computed elevation values for the queried location); 
wherein the predetermined standard runway model defines planes for a base end ramp, a proximal end ramp, and a runway therebetween, and wherein the plane equations are computed for the base end ramp, the proximal end ramp, and the runway; (see at least Johnson: runway model described in at least 178, CARA, Eqn. 23 and further in paragraph 9 and 111, Eqn 10 and Figure 6.  Further, Paragraph 0076-0077 provides for nominal final approach slope which is equivalent to base end ramp plane, Paragraph 0076 also provides for runway length (runway plane there between) and proximal end runway plane can be deduced accordingly).
selectively using the first and second elevation values to generate an adjusted elevation value that is supplied to a terrain awareness and warning system (see at least Johnson: 176 “More particularly, during such conditions, the use of a cut-off altitude may prevent a terrain warning from being generated because the threatening terrain may be below the cut-off altitude. In order to account of such situations, the system selects the lower of two cut-off altitudes; a nearest runway cut-off altitude (NRCA) and a cut-off altitude relative to aircraft (CARA).” And 177 “As mentioned above, the absolute cut-off altitude (ACOA) is the lower of the NRCA and CARA as set forth in equation (24).” Figure 22 and paragraphs 173-184 provide for glide slope angle; the altitudes below cut-off altitudes are ignored and the ACOA is forced to be the NCRA (adjusted elevation value); Figure 1 and paragraph 0071 provides for a terrain advisory (or awareness) and warning system—i.e. TAS system), 
supplying the adjusted elevation value to the terrain avoidance and warning system (see at least Johnson 176 “In order to account of such situations, the system selects the lower of two cut-off altitudes; a nearest runway cut-off altitude (NRCA) and a cut-off altitude relative to aircraft (CARA). Which implies the system is supplied both the NRCA and CARA and one of these is selected to be the adjusted elevation value.”); and 
operating the terrain avoidance and warning system, using the adjusted elevation value, to predict a future trajectory of the aircraft and to check if the future trajectory will intercept with terrain in the future (see at least Johnson paragraph 90 which discusses errors in runway elevation due to resolution “Correction of the elevations adjacent the runways is discussed in more detail below in conjunction with FIGS. 30-33.” And paragraph 85 “The data base structure provides for flexibility as to resolution required and can be constructed on a piecewise basis at different times. As such, the structure contains the entire framework necessary to add new data or modify existing data without changing any of the software.” and paragraphs 92-94, where the LAD corresponds to future trajectory “LOOK-AHEAD direction for detecting threatening terrain is along the groundtrack of the aircraft….Two different LOOK-AHEAD distances (LAD) are utilized. The first LAD is used for a terrain advisory signal (also referred to as a yellow alert LAD). A second LAD is used for terrain warning signals which require immediate evasive action (also referred to as a red-alert LAD)” and Johnson paragraph 215-217 discusses correcting the data with the actual elevation by using the process of selecting as described before (e.g. Johnson 176 the system selects the lower of two cut-off altitudes)
Johnson does not explicitly teach a Terrain Avoidance and Warning System.  However, Nichols teaches a Terrain Avoidance and Warning System. (see at least Nichols: Paragraph 0021 provides for a Terrain Avoidance and Warning System). Further, the examiner believes that Johnson teaches that the TAS is onboard the aircraft and that the memory is part of the TAS and is also onboard the aircraft, however in the event that the Applicant does not agree, the examiner points to Nichols.  Nichols teaches that the terrain data is local terrain data loaded in a computer memory onboard the aircraft (see at least Nichols, Figure 1, and paragraph 0023, 0024 “In the depicted embodiment, processor architecture 104 includes or communicates with onboard RAM (random access memory) 136, and onboard ROM (read only memory) 138.” And “Processor architecture 104 is in operable communication with terrain database 108, navigation database 110, and display element 106, and is coupled to receive various types of data, information, commands, signals, etc., from the various sensors, data sources, instruments, and subsystems described herein. For example, processor architecture 104 is suitably configured to obtain and process real-time aircraft status data (e.g., avionics-related data) as needed to generate a graphical synthetic perspective representation of terrain in a primary display region”); 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Terrain Awareness and Warning System & Method of Johnson with the Terrain Avoidance and Warning System of Nichols such that, the combined system and method of Johnson and Nichols teaches terrain avoidance and warning system. One would have been motivated to make such a combination in order to improve and enhance visual display information to the pilot (see at least Nichols: Paragraphs 0003-0004 provide for enhancing pilot displays). Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson to endure the terrain data is loaded in computer memory onboard aircraft as Nichols teaches to ensure a safe landing in a mountainous region even when ground communication is lost.  
Regarding claim 19, the examiner notes that the claim recites a system with similar limitations to the method recited in claim 1, however claim 19 requires a processor to carry out the steps.  The examiner notes Johnson teaches a processor to carry out the steps (see at least Johnson: Figure 1 provides for an system; Figure 34 and paragraph 0220 provides for a processor; …).  Further, Nichols teaches a processor (see at least Nichols paragraph 0017).  Accordingly, claim 19 is rejected under the same rationale as claim 1, above.  
	

Regarding claim 2, Johnson teaches:
The method of claim 1 wherein the local terrain data are obtained by wireless transmission from an earth-based system, use of terrain database onboard the aircraft or combinations thereof (see at least Johnson: Paragraphs 71, 75 and 78 along with figures 1A-B provide for terrain database (figure 1B, element 24) and GPS data (latitude, longitude, altitude etc.)).
Regarding claim 11, the claim recites the system which executes the same steps of claim 2. Hence, the same rationale for the rejection of claim 2 applies to claim 11. 
Regarding claim 4, Johnson teaches:
The method of claim 1 wherein the predetermined standard runway model is adapted to geometrically conform to the aircraft runway (see at least Johnson: 178 CARA (cut-off altitude relative to aircraft, which is a function of the terrain floor and proportional to the distance to the runway, which implies a slope (or plane) which geometrically conforms to the runway as described in paragraph 9 and 111 and shown in Figure 6.   Further, Paragraphs 76 and 77 provide for runway length, heading, elevation etc.; Equations 1-26 provide for plane equations that are adapted to a geometric model (including latitude and longitude); Figure 22 and equations 20-24 provide for altitude (elevation value) computation; Absolute Cut-Off Altitude (ACOA), Cut-Off Altitude Relative to Aircraft (CARA) and Nearest Run-Way Cutoff Altitude (NCRA) are various computed elevation values for the queried).
Regarding claim 13, the claim recites the system which executes the same steps of claim 4. Hence, the same rationale for the rejection of claim 4 applies to claim 13.

Claims 5, 7-9, 14, 16-17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US Patent Publication No. 2001/0056316 A1; hereinafter Johnson) in view of Nichols et al (US Patent Publication No. US 20100211237 A1; hereinafter Nichols) in view of Lovering (US Patent 4368517; hereinafter Lovering).
Regarding claim 5, Johnson teaches:
wherein the predetermined standard runway model defines a standard base end ramp plane (see at least Johnson: Paragraph 0076-0077 provides for nominal final approach slope which is equivalent to base end ramp plane, Paragraph 0076 also provides for runway length (runway plane there between) and proximal end runway plane can be deduced accordingly); and 
wherein the predetermined standard model is adapted to geometrically conform to a base end of the aircraft runway and a reciprocal end of the aircraft runway (see at least Johnson: runway model described in at least 178, CARA, Eqn. 23 and further in paragraph 9 and 111, Eqn 10 and Figure 6.  Further, Paragraph 0076-0077 provides for nominal final approach slope which is equivalent to base end ramp plane, Paragraph 0076 also provides for runway length (runway plane there between) and proximal end runway plane can be deduced accordingly);
Johnson in view of Nichols does not explicitly teach wherein the predetermined standard runway model is adapted to geometrically conform to a base end of the aircraft runway and a reciprocal end of the aircraft runway by rotation, translation and scaling of the standard base end ramp plane, Lovering teaches wherein the predetermined standard model is adapted to geometrically conform to a base end of the aircraft runway and a reciprocal end of the aircraft runway by rotation, translation and scaling of the standard base end ramp plane (see at least Lovering: Figures 1-8b and column 8, lines 35-67, column 10, lines 35-67, column 11, lines 10-67 and column 12, lines 20-50 provide for mathematical equations for rotation, translation and scaling; In general figures 1-14 teach this limitation).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Terrain Awareness and Warning System & Method of the combination of Johnson Nichols with the runway model of Lovering such that, the combined system and method of Johnson, Nichols and Lovering wherein the predetermined standard model is adapted to geometrically conform to a base end of the aircraft runway and a reciprocal end of the aircraft runway by rotation, translation and scaling of the standard base end ramp plane. One would have been motivated to make such a combination in order to improve and enhance visual display information to the pilot (see at least Lovering: Column 1, lines 5-50 provide for enhancing pilot displays).
Regarding claim 12 and 14, the claims recite the system which executes the same steps of claim 5. Hence, the same rationale for the rejection of claim 5 applies to claim 14.
Regarding claim 7, the combination of Johnson, Nichols and Lovering teaches:
The method of claim 5 wherein the second elevation value is computed from plane equations derived from the vertices of the standard base end ramp plane and a standard reciprocal end ramp defined by the predetermined standard runway model (see at least Lovering: Figures 1-8b and column 8, lines 35-67, column 10, lines 35-67, column 11, lines 10-67 and column 12, lines 20-50 provide for mathematical equations for rotation, translation and scaling; In general figures 1-14 teach this limitation).
Regarding claim 16, the claim recites the system which executes the same steps of claim 7.  Hence, the same rationale for the rejection of claim 7 applies to claim 16.
Regarding claim 8, the combination of Johnson, Nichols and Lovering teaches:
The method of claim 1 further comprising using the vertices of the standard base end ramp and a standard reciprocal end ramp to define a region around the aircraft runway and comparing the aircraft's location to the defined region to determine when the adjusted elevation value is supplied to the terrain avoidance and warning system (see at least Johnson: Paragraph 0183 and figure 22 provide for cut-off altitude within certain distance from the runway and Johnson 176 “In order to account of such situations, the system selects the lower of two cut-off altitudes; a nearest runway cut-off altitude (NRCA) and a cut-off altitude relative to aircraft (CARA). Which implies the system is supplied both the NRCA and CARA and one of these is selected to be the adjusted elevation value).
Regarding claim 17: Claim 17 describes a system which executes the same steps of claim 8. Hence, the same rationale for the rejection of claim 8 applies to claim 17.
Regarding claim 9, the combination of Johnson, Nichols and Lovering teaches:
The method of claim 1, wherein the standard model defines a base end ramp plane, a reciprocal end ramp and a runway plane therebetween, the base end ramp plane and the reciprocal end ramp each defining an isosceles trapezoid having a first base dimension that conforms to a dimension of the runway plane and having a second base dimension that is greater than the dimension of the runway plane; and wherein the second base dimensions of the base end ramp and the reciprocal end ramp define a rectangle used to define when the aircraft is near the aircraft runway (see at least Lovering: Figure 2b (element 12 and others) provides for isosceles trapezoid; Figure 2a provides for rectangle).
Regarding claim 18: Claim 18 describes a system which executes the same steps of claim 9. Hence, the same rationale for the rejection of claim 9 applies to claim 18

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US Patent Publication No. 2001/0056316 A1; hereinafter Johnson) in view of Nichols et al (US Patent Publication No. US 20100211237 A1; hereinafter Nichols) in view of Watts (US Patent 5343395; hereinafter Watts).
The combination of Johnson and Nichols teach the method of claim 1, as rejected above, but do not explicitly teach wherein the predetermined standard runway model is adapted to geometrically conform to the aircraft runway by: (a) rotation of the standard runway model to orient a first end of the standard runway model to a base end of the aircraft runway; (b) rotation by 180 degrees and translation of the standard runway model to orient a second end of the standard runway model to the reciprocal end of the aircraft runway; (c) translation of the first end to conform with the base end of the aircraft runway; and (d) translation of the second end to conform with the reciprocal end of the aircraft runway.   
Watts teaches wherein the predetermined standard runway model is adapted to geometrically conform to the aircraft runway by: (a) rotation of the standard runway model to orient a first end of the standard runway model to a base end of the aircraft runway; (b) rotation by 180 degrees and translation of the standard runway model to orient a second end of the standard runway model to the reciprocal end of the aircraft runway; (c) translation of the first end to conform with the base end of the aircraft runway; and (d) translation of the second end to conform with the reciprocal end of the aircraft runway.  (see at least Watts: Column 9 lines 30-67 provide for respective mathematical equations).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Terrain Awareness and Warning System & Method of the combined Johnson and Nichols with the runway mathematical model of Watts such that, the combined system and method of Johnson, Nichols and Watts teaches the limitation, the predetermined standard model is adapted to geometrically conform to the aircraft runway by: (a) rotation of the standard model to orient with a first end to a base end of the aircraft runway; (b) rotation by 180 degrees and translation of the standard model to orient with a second end to the reciprocal end of the aircraft runway; (c) translation of the first end to conform with the base end of the aircraft runway; and (d) translation of the second end to conform with the reciprocal end of the aircraft runway. One would have been motivated to make such a combination in order to improve and enhance visual display information to the pilot for improved safety (see at least Watts: Column 2, lines 50-55 provide for enhancing pilot displays).
Regarding claim 15: Claim 15 describes a system which executes the same steps of claim 6. Hence, the same rationale for the rejection of claim 6 applies to claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jinkins et al. US Patent No. 9,024,805) discloses determining the elevation based on a database and determining the elevation based on a computation and selectively adjusting the elevation (see at least Figure 4A-4C and the associated description).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662